                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


WILBERT EUGENE PROFFITT,

                Petitioner,

v.                                                     Civil Action No. 5:18CV102
                                                                          (STAMP)
WARDEN ENTZEL,

                Respondent.


                         MEMORANDUM OPINION AND ORDER
                      AFFIRMING AND ADOPTING REPORT AND
                     RECOMMENDATION OF MAGISTRATE JUDGE

                              I.    Procedural History

        The pro se1 petitioner, Wilbert Eugene Proffitt (“Proffitt”),

filed       a   petition   for     habeas   corpus      under    28   U.S.C.   §   2241

(“§ 2241”).        ECF No. 1.      The action was referred to United States

Magistrate Judge James P. Mazzone for initial review and report and

recommendation        pursuant      to   Local   Rule     of    Prisoner   Litigation

Procedure 2.

        The     magistrate    judge      filed   a    report    and   recommendation

recommending that the petitioner’s petition (ECF No. 1) be denied

as unintelligible and dismissed from the docket, and that the

petitioner’s motions for an evidentiary hearing (ECF Nos. 5 and 12)

and his motion requesting duplication of an order (ECF No. 11) be

dismissed as moot.         ECF No. 15 at 5.          The magistrate judge informed



        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
the parties that if they objected to any portion of the report and

recommendation, they were required to file written objections

within 14 days after being served with copies of the report.                Id.

     The petitioner filed a motion to vacate.             ECF No. 17.       That

motion does not seem to deal with this petition (ECF No. 1).

                                 II.     Facts

     The pro se petitioner filed a petition for habeas corpus under

28 U.S.C. § 2241.          ECF No. 1.       In the petition, the petitioner

contends     that    the    Federal    Bureau    of   Prisons    (“BOP”)    “has

consistently from 1973 attempted different methods to destroy

Proffitt, and does so today.”            Id. at 5.      The petitioner also

states that he “was removed from Lewisburg penitentiary after Dr.

Mazur stated ‘they will kill you here’ in August 1973[,]” and that

he is “incarcerated because of Miskell v. United States — filed in

Richmond.”     Id.    The petitioner states that “Proffitt v. LaRose,

4:17CV2626 states the nature of this matter[.]”                 Id. at 6.    For

support, the petitioner states that he was “arrested on Halloween

of 2017 and taken to Elkins, W. Va., sent to Ohio when a murder

plot was discovered, sent to Philadelphia and placed on a mental

health ward where an actual attempt involving BOP personnel is

involved.”    Id.    Moreover, the petitioner contends that “the seed

of this lies in an attempt in this government to destroy the

Constitution’s authority[.]”            Id.     For support, the petitioner

asserts that “[t]he basis is one of religion and political with


                                        2
communist      takeover   from   within    —   persons   with   knowledge   are

targeted (with some success) one homicide in Maryland probable.”

Id.    Lastly, the petitioner states that “already in practice in

five states and eight American cities, Philadelphia being one of

them   .   .   .   persons   are    set-up,    deaths    classified,   charges

fabricated and can be discovered through a method hereto described

as ‘puppet-master’ being placed into action.”              Id. at 7.   In the

section of his petition that provides space for him to state the

relief he seeks, petitioner states, “[i]n 1979 a hearing was held

on the above after Proffitt went to the Atlanta Constitution

(newspaper) and he was placed in [a] penitentiary in California,

records in Richmond were removed — then Senator did a partial [ ]

investigation — four volumes — but concerted efforts was then and

now is being used by federal insurgents.”            Id. at 8.

       The petitioner then filed a motion for an evidentiary hearing.

ECF No. 5.      Petitioner then filed a motion requesting duplication

of an order (ECF No. 11) and another motion for an evidentiary

hearing (ECF No. 12).

       For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                             III.   Applicable Law

       Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation


                                       3
to which objection is timely made.          Because the petitioner did not

file   any   objections   to    the    report     and   recommendation,   the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”            28 U.S.C.

§ 636(b)(1)(A).

                               IV.    Discussion

       In his report and recommendation, the magistrate judge found

that the petitioner’s petition is incoherent and “does not assert

factual allegations which would give rise to a valid basis for

relief which this Court has the authority to grant.”            Id. at 4.

       This Court finds no error in the determinations of the

magistrate judge and thus upholds his recommendation.             Moreover,

because the motion to vacate (ECF No. 17) does not seem to deal

with this petition (ECF No. 1), this Court does not construe this

motion as an objection to the magistrate judge’s report and

recommendation (ECF No. 15).           Therefore, this Court denies the

petitioner’s motion to vacate (ECF No. 17).

                               V.    Conclusion

       Because the parties have not objected to the report and

recommendation of the magistrate judge, and because this Court

finds that the magistrate judge’s recommendation is not clearly

erroneous, the report and recommendation of the magistrate judge

(ECF No. 15) is hereby AFFIRMED and ADOPTED in its entirety.

Specifically, the petitioner’s motions for an evidentiary hearing


                                        4
(ECF Nos. 5 and 12) are DENIED, the petitioner’s motion requesting

duplication   of    an   order   (ECF       No.   11)   is   DENIED,   and   the

petitioner’s motion to vacate (ECF No. 17) is DENIED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Finally, this Court finds that the petitioner was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.      Because the petitioner has failed to

object, he has waived his right to seek appellate review of this

matter.   See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.       Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:        February 20, 2019



                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE




                                        5
